Citation Nr: 0734347	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-28 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an adjustment 
disorder with depressed mood.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision, which 
denied claims for service connection for an adjustment 
disorder with depressed mood/depressive disorder and PTSD.

The Board notes that the veteran indicated that he wanted a 
hearing on his December 2004 Notice of Disagreement.  
However, on his August 2005 VA Form 9 Appeal, he specifically 
indicated that he did not want a hearing.  Additionally, the 
veteran was scheduled for an August 2005 local hearing before 
a Decision Review Officer, which was canceled to allow the 
veteran time to submit additional evidence.  No local hearing 
was rescheduled.  As the most recent statement regarding a 
hearing indicates that the veteran does not want a hearing, 
the Board will proceed to the merits of the case.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence does 
not reveal that the veteran has PTSD, currently. 

2.  The veteran's adjustment disorder with depressed mood is 
not shown by competent medical evidence to be etiologically 
related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).

2.  The veteran's adjustment disorder with depressed mood was 
not incurred in or aggravated by active service.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VCAA letter issued in January 2004 specifically satisfied 
the first three elements of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  With 
specific regard to the fourth element, viz., that the 
claimant should provide any evidence relevant to the claims 
in his possession to VA, it is noted that the aforementioned 
letter essentially informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA and provided 
examples of the types of evidence, both medical and lay, that 
could be submitted.  The Board concludes that a reasonable 
person could be expected to understand that any relevant 
evidence should be submitted during the development of the 
claims.  Accordingly, the Board concludes that any failure to 
provide VCAA compliant notice was harmless.  The Board may 
proceed with consideration of the claims on the merits.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
available VA medical records are in the file.  All records 
identified by the veteran have been obtained, to the extent 
possible.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of past events.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2007).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  The 
veteran's DD Form 214 does not reflect that he received any 
medals which are indicative of combat service.  

1. Entitlement to service connection for an adjustment 
disorder with depressed mood.

The veteran contends that he has a psychiatric disability 
(depression) as the result of his active duty service.  See 
Claim, December 2003.   

The veteran's service medical records show no psychiatric 
treatment or psychiatric diagnoses during active duty.  
Specifically, there are no findings of depression or an 
adjustment disorder.  In addition, the Board notes that the 
veteran's October 1977 separation examination reflects that 
he was in good health at the time of separation and he 
specifically marked that he did not have depression. 

The first evidence of treatment for the veteran's depression 
was a VA treatment record from April 2002, approximately 25 
years after the veteran's discharge from service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or disease was incurred in 
service, which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2007); see also, Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In the instant case, however, there is no 
medical opinion relating the veteran's adjustment disorder to 
service.  Thus, the veteran's claim for service connection 
for an adjustment disorder with depressed mood must fail.  
See Hickson, supra. 

In regards to the veteran's assertions that he has a 
depressive disorder from his active duty service, the veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, or undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation of a depressive 
disorder are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for an adjustment disorder with a 
depressed mood must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to service connection for PTSD.

The veteran contends that he has PTSD as the result of his 
active duty service.  See Claim, December 2003.  He has 
reported several stressors that allegedly took place during 
his time in service.  On his February 2004 PTSD 
Questionnaire, the veteran stated that he felt a drill 
instructor consistently gave him a difficult time for no 
apparent reason and that he could not get permission for sick 
call during basic training.  In an undated statement 
submitted by the veteran, he described an incident in which 
he witnessed a tank accident that killed one man and injured 
another.  He claims he then was ordered to collect a pistol 
of the man who had been killed, during which time he founds 
several pieces of the body.  He asserts that he became 
claustrophobic and paranoid after this incident and was 
subsequently released on medical discharge. 

The Board would like to note that, while the veteran's 
service medical records reflect that he sought treatment at 
one point for alcohol or drug abuse, there is no evidence of 
a medical discharge in his service medical records or on his 
DD 214 Form.  In addition, despite his alleged stressors, 
there is no indication in the medical evidence of record that 
the veteran has a diagnosis of PTSD, nor is there evidence on 
record that the veteran has sought treatment for PTSD.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the veteran to have PTSD; thus, there may be no 
service connection for the claimed disability.  As the 
veteran does not have a current diagnosis of PTSD, the Board 
need not undertake an analysis as to whether his stressors 
have been verified.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
PTSD, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an adjustment disorder 
with depressed mood is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


